UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6966



HARRY WALKER, a/k/a Musa Aquil,

                                              Plaintiff - Appellant,

          versus


MORGAN E. SCOTT, JR.; BRETT BRAUMBAUGH, Postal
Inspector; VIRGINIA POLICE DEPARTMENT, South
Boston; MR. GRANT, New York District Attorney
in charge of case 552-95; R. S. PULLIAM,
Major; UNITED STATES OF AMERICA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:05-cv-00010-jct)


Submitted:   September 25, 2006           Decided:   October 18, 2006


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry Walker, Appellant Pro Se. Sara Bugbee Winn, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia; Carlene Booth Johnson,
PERRY LAW FIRM, PC, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Harry Walker appeals the district court’s order denying

relief on his complaint filed pursuant to 42 U.S.C. § 1983 (2000)

and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).          We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      Walker v. Scott, No. 7:05-cv-00010-jct (W.D.

Va. May 4, 2006).      Walker’s motions for general relief are denied.

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -